DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Melissa J. Coombes Reg. No. (70096) on 9/24/2021.

	In the claims:
Claim 1 (currently amended):  A computer-implemented method comprising: 
generating, by a computing system, a container associated with related ephemeral media content items that are available for viewing for a determined period of time; 
determining, by the computing system, a time that the container was created; providing, by the computing system, a user interface, the user interface comprising: 

a first feed comprising one or more identifiers associated with one or more contacts of a first user, the one or more identifiers providing a control usable to 
a second feed comprising one or more non-ephemeral content items, wherein: 
the first feed is displayed in a horizontal orientation concurrently with and separately from the second feed that is displayed in a vertical orientation, the one or more identifiers are presented in the first feed in a ranked order based on a relationship between a user account corresponding to the user interface and a contact of the one or more contacts that is associated with an identifier of the one or more identifiers, and the contact comprises a content provider that provided at least one ephemeral media content item of the plurality of ephemeral content items accessible through the first feed; 
expiring, by the computing system, access to the container after a selected period of time measured from the time the container was created, wherein expiration of the container also expires access to the related ephemeral media content items associated Serial No.: 15/421,430-2- Atty Docket No.: F126-0059US4Lee& HayesAtty/Agent: Melissa J. Coombeswith the container without expiring access to the at least one ephemeral media content item provided by the content provider; and 
removing, by the computing system, the container from the first feed upon expiration of access to the container.

Claim 8 (currently amended): A system comprising: 
at least one processor; and 
a memory storing instructions that, when executed by the at least one processor, cause the system to perform operations comprising: 

determining a time that the container was created; 
providing a user interface comprising: 

a first feed comprising one or more identifiers associated with one or more contacts of a first user, the one or more identifiers providing a control usable to access
a second feed comprising one or more non-ephemeral media content items,
wherein: 
the first feed is displayed in a horizontal orientation concurrently with and separately from the second feed that is displayed in a vertical orientation, the one or more identifiers are presented in the first feed in a ranked order based on a relationship between a user account corresponding to the user interface and a contact of the one or more contacts that is associated with an identifier of the one or more identifiers, and the contact comprises a content provider that provided at least one ephemeral media content item of the plurality of ephemeral media content items accessible through the first feed; Serial No.: 15/421,430-4- Atty Docket No.: F126-0059US4Lee& Hayes 
Atty/Agent: Melissa J. Coombesexpiring access to the container after a selected period of time measured from the time the container was created, wherein expiration of the container also expires access to the related ephemeral media content items associated with the container 
removing the container from the first feed upon expiration of access to the container.

Claim 15 (currently amended): A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations comprising: 
generating a container associated with related ephemeral media content items that are available for viewing for a determined period of time; 
determining a time that the container was created; 
providing a user interface comprising: 

a first feed comprising one or more identifiers associated with one or more contacts of a first user, the one or more identifiers providing a control usable to access  a plurality of ephemeral media content items are accessible, the plurality of ephemeral media content items including a representative ephemeral media content item associated with the container, 
a second feed comprising one or more non-ephemeral media content items, wherein: 
the first feed is displayed in a horizontal orientation concurrently with and separately from the second feed that is displayed in a vertical orientation, the one or more identifiers are presented in the first feed in a ranked order based on a first feed; 
expiring access to the container after a selected period of time measured from the time the container was created, wherein expiration of the container also expires access to the related ephemeral media content items associated with the container without expiring access to the at least one ephemeral media content item provided by the content provider; and 
removing the container from the first feed upon expiration of access to the container.

Claim 25 (currently amended): The non-transitory computer-readable storage medium of claim [[16]] 15, wherein generating the container associated with related ephemeral media content items further comprises: providing an invitation to at least one collaborator to contribute ephemeral media content items to the container.

Allowable Subject Matter

Claims 1-4, 6, 8-11, 13, 15-18, 21-26. 
The prior arts of records do not explicitly teach “a first feed comprising one or more identifiers associated with one or more contacts of a first user, the one or more identifiers providing a control usable to access a plurality of ephemeral media content 
removing, by the computing system, the container from the first feed upon expiration of access to the container” as recited in the independent claims 1, 8 and 15.  The dependent claims depends upon the independent claims and they are likewise rejected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                             /ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159